Citation Nr: 1439664	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  05-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability, for the purposes of accrued benefits.

2. Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Tamara M. Gebhardt, Agent




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to February 1946.  He died in September 2004.  The appellant claims as the surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veterans Benefits Management System (VBMS) contains no records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant appeared at a Travel Board hearing in May 2009; a transcript is of record.  The hearing was with a Veterans Law Judge who has since retired from the Board.  The appellant has indicated that she does not wish to have another hearing.

This matter was previously before the Board in July 2009 and August 2012.  In a November 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the part of the Board's decision that denied service connection for bilateral hearing loss for accrued benefits purposes and an initial rating in excess of 10 percent for the service-connected PTSD, for the purposes of accrued benefits and remanded this to the Board for adjudication.

The Board acknowledges the additional argument as to the issue of service connection for tinnitus for accrued benefits purpose submitted in July 2014 after the issuance of the Court's November 2013 Memorandum Decision.  As the Board's decision in this regard was affirmed by the Court, it is not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the appellant, through her representative, submitted additional evidence and argument regarding the accrued benefits claims along with a 90-Day Letter Response Form in which she requested remand to the AOJ for review of the new evidence.  The Board acknowledges the legal authority governing accrued benefits claims and makes no determination as to the contents or relevancy of the newly received evidence.  This remand is directed to provide due process.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's accrued benefits claims in light of the relevant evidence and governing legal authority.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



